Jenkins, P. J.
1. Under tlie answers of the Supreme Court to controlling questions in this case, certified to it by this court, the trial judge properly overruled the amended demurrers to the petition. Order of Railway Conductors v. Clark, 159 Ga. 390 (125 S. E. 841).
2. The grounds of special demurrer which are not determined under the answers of the Supreme Court, and which complain of the failure to set forth the rules, regulations, and by-laws of the defendant order, the proceedings expelling the plaintiff therefrom, and his objections to the same, are without merit. The petition being for the recovery of moneys paid in obtaining and continuing a certificate in the nature of a contract of life-insurance, on account of the alleged repudiation of the contract, a copy of which is attached to the petition, it does not appear from the pleadings as made that the additional data sought is vital to the plaintiff’s ease, or is such information as the defendant *374should have and does' not already possess in order to make proper defense.
Decided January 17, 1925.
Wallis & Fori, for plaintiff in error.
J. A. Exxon, contra.

Judgment affirmed.


Stephens and Bell, JJ., concur.